CLEARFIELD, INC.
 
CODE 280G TAX GROSS-UP PAYMENT PLAN
 
Clearfield, Inc. (the “Company”), pursuant to resolutions approved by its Board
of Directors hereby establishes this Excise Tax Gross-Up Payment Plan (the
“Plan”), effective as of November 18, 2010.
 
1. Purpose.  The purpose of the Plan is to fulfill the obligations of the
Company made under the terms of the written employment agreement between certain
executive officers of the Company  and the Company to reimburse the executive,
on an after-tax basis, for any excise taxes payable pursuant to Internal Revenue
Code §4999 with respect to any payments under those employment agreements.
 
2. Definitions.  The following terms shall have the following meanings for
purposes of this Plan.
 
a. A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) under any
plan, agreement, policy or arrangement between the Company and the Executive to
or for the benefit of the Executive.
 
b. “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
 
c. “Executive” shall mean any executive or management employee of the Company
who has a written employment agreement with the Company or a subsidiary, the
terms of which require the Company to pay or reimburse the Executive for any
excise tax under Section 4999 of the Code with respect to any parachute payments
as defined under Section 280G of the Code.
 
3. Payment of Tax Gross Up.  Except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, but
excluding any income taxes and penalties imposed pursuant to Section 409A of the
Code, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.  The Company’s obligation to make Gross-Up
Payments under this Plan shall not be conditioned upon the Executive’s
termination of employment.
 
4. Determination of Tax Gross Up.  Subject to the provisions of Section 5, all
determinations required to be made under this Plan, including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
such nationally recognized certified public accounting firm as may be designated
by the Board of Directors of the Company (the
 
 
 

--------------------------------------------------------------------------------

 
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company.  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Board of the Company may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event the Company exhausts its remedies pursuant to Section 4
and the Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
 
5. Notice of the Gross Up; Rights of Company.  The Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up
Payment.  Such notification shall be given as soon as practicable, but no later
than 10 business days after the Executive is informed in writing of such
claim.  The Executive shall apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid.  The Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies the Executive in writing prior to the expiration
of such period that the Company desires to contest such claim, the Executive
shall:
 
a. give the Company any information reasonably requested by the Company relating
to such claim,
 
b. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
c. cooperate with the Company in good faith in order effectively to contest such
claim; and
 
d. permit the Company to participate in any proceedings relating to such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of
 
 
 

--------------------------------------------------------------------------------

 
costs and expenses.  Without limitation on the foregoing provisions of this
Section 5, the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
 
6. Refunds of Tax Gross-Up Payments. If, after the receipt by the Executive of a
Gross-Up Payment or payment by the Company of an amount on the Executive’s
behalf pursuant to Section 5, the Executive becomes entitled to receive any
refund with respect to the Excise Tax to which such Gross-Up Payment relates or
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 5, if applicable) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after payment by the Company of an
amount on the Executive’s behalf pursuant to Section 5, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
 
7. Payment. Any Gross-Up Payment, as determined pursuant to this Plan, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section 5
that does not result in the remittance of any federal, state, local and foreign
income, excise, social security and other taxes, the calendar year in which the
claim is finally settled or otherwise resolved.  Notwithstanding any other
provision of this Plan, the Company may, in its sole discretion, withhold and
pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of the Executive, all or any portion of any Gross-Up
Payment, and the Executive hereby consents to such withholding.
 
 
 

--------------------------------------------------------------------------------

 
8. Amendment; Termination.  This Plan may be amended from time to time by
written action approved by the Board of Directors of the Company; provided,
however, that no amendment that adversely affects any Executive whose employment
agreement provides for a Tax Gross-Up Payment governed by this Plan shall be
effective unless each such Executive consents in writing to such
amendment.  This Plan shall terminate immediately and without further action of
the Company at such time as all employment agreements between the Company and
any Executive that provides for a Tax Gross-Up Payment governed by this Plan
terminate or expire in accordance with their respective terms without further
liability for such Tax Gross-Up Payment.
 